           Case 1:21-cr-00304-DLF Document 8 Filed 04/15/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         :       CRIMINAL NO.
                                                  :
              v.                                  :       MAGISTRATE NO. 21-MJ-204
                                                  :
 JASON DANIEL RIDDLE,                             :       VIOLATIONS:
 also known as Jason Riddle,                      :       18 U.S.C. § 1752(a)(1)
                                                  :       (Entering and Remaining in a Restricted
                      Defendant.                  :       Building)
                                                  :       18 U.S.C. § 1752(a)(2)
                                                  :       (Disorderly and Disruptive Conduct in a
                                                  :       Restricted Building)
                                                  :       18 U.S.C. § 641
                                                  :       (Theft of Government Property)
                                                  :       40 U.S.C. § 5104(e)(2)(D)
                                                  :       (Violent Entry and Disorderly Conduct in
                                                  :       a Capitol Building)
                                                  :       40 U.S.C. § 5104(e)(2)(G)
                                                  :       (Parading, Demonstrating, or Picketing in
                                                  :       a Capitol Building)


                                     INFORMATION

       The United States Attorney charges that:

                                          COUNT ONE

       On or about January 6, 2021, in the District of Columbia, JASON DANIEL RIDDLE,

also known as Jason Riddle, did knowingly enter and remain in the United States Capitol, a

restricted building, without lawful authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of Title 18, United States
       Code, Section 1752(a)(1))

                                          COUNT TWO

       On or about January 6, 2021, in the District of Columbia, JASON DANIEL RIDDLE,

also known as Jason Riddle, knowingly, and with intent to impede and disrupt the orderly

conduct of Government business and official functions, engaged in disorderly and disruptive
           Case 1:21-cr-00304-DLF Document 8 Filed 04/15/21 Page 2 of 3




conduct in and within such proximity to, the United States Capitol, a restricted building, when and

so that such conduct did in fact impede and disrupt the orderly conduct of Government business

and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building, in violation of Title 18,
       United States Code, Section 1752(a)(2))

                                        COUNT THREE

       On or about January 6, 2021, within the District of Columbia, JASON DANIEL RIDDLE,

also known as Jason Riddle, did embezzle, steal, purloin, knowingly convert to his use and the

use of another, and without authority, sold, conveyed and disposed of any record, voucher, money

and thing of value of the United States and any department and agency thereof, that is, a United

States Senate Parliamentarian book bearing the title “Senate Procedure,” which has a value of less

than $1000.

       (Theft of Government Property, in violation of Title 18, United States Code, Section
       641)

                                         COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, JASON DANIEL RIDDLE,

also known as Jason Riddle, willfully and knowingly engaged in disorderly and disruptive

conduct in any of the Capitol Buildings with the intent to impede, disrupt, and disturb the orderly

conduct of a session of Congress or either House of Congress.

       (Violent Entry and Disorderly Conduct in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(D))




                                                2
          Case 1:21-cr-00304-DLF Document 8 Filed 04/15/21 Page 3 of 3




                                       COUNT FIVE

       On or about January 6, 2021, in the District of Columbia, JASON DANIEL RIDDLE,

also known as Jason Riddle, willfully and knowingly paraded, demonstrated, and picketed in a

Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))

                                           Respectfully submitted,

                                           CHANNING D. PHILLIPS
                                           ACTING UNITED STATES ATTORNEY
                                           D.C. Bar No. 415-793


                                   By:                     /s/
                                           GEORGE P. ELIOPOULOS
                                           D.C. Bar No. 390601
                                           Assistant United States Attorney
                                           Violent Crime and Narcotics Trafficking Section
                                           555 4th Street, N.W., Room 4205
                                           Washington, D.C. 20530
                                           Telephone No. (202) 252-6957
                                           George.Eliopoulos@usdoj.gov




                                              3
